IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30594
                         Summary Calendar


RONALD WILLIAMS,

                                         Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 97-CV-3864-D
                        --------------------

                         November 24, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ronald Williams, Louisiana prisoner # 100849, seeks a

certificate of appealability (COA) to appeal the district court’s

dismissal of his 28 U.S.C. § 2254 petition as time-barred,

pursuant to 28 U.S.C. § 2244(d).   Williams contends that the

district court erred by dismissing his § 2254 petition as time-

barred.   A COA is GRANTED with regard to the issue whether his

§ 2254 petition was time-barred.

     Williams’ second state habeas application, even if dismissed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30594
                                -2-



by the state courts as repetitive of his first habeas

application, was properly filed and thus tolled the applicable

limitation period.   See Villegas v. Johnson, 184 F.3d 467, 472-73

(5th Cir. 1999).   With the benefit of the resulting tolling,

Williams’ federal habeas petition was filed within the

limitations period established by the AEDPA.   See Flanagan v.

Johnson, 154 F.3d 196, 199-200 (5th Cir. 1998)(state prisoners

seeking to challenge convictions which became final prior to

April 24, 1996, have a one-year “grace period” within which to

file); Fields v. Johnson, 159 F.3d 914, 916 (5th Cir. 1998)

(tolling provision of § 2244(d)(2) applies to “grace period”).

Williams’ second state habeas application was filed on March 18,

1996, and remained pending until the Louisiana Supreme Court

denied Williams a supervisory writ on September 5, 1997.

Therefore the limitations period was tolled until September 5,

1997, when the one-year statute of limitations began to run.

Williams’ petition, filed December 11, 1997, was thus within the

applicable one-year period.   Accordingly, COA is GRANTED, the

judgment of the district court is VACATED, and the case is

REMANDED for further proceedings.

     COA GRANTED; VACATED AND REMANDED.